Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT/REMARKS
The amendment filed on 04/30/21 has been fully considered and made of record.
Applicants’ amendment has added new embodiment, which then necessitates new grounds of Restriction presented in this Office action.
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-10, 14 and 15, drawn to an assembly system, classified in class 29, subclass 739 (Y10T29/53174);
II.	Claims 16-19, drawn to another assembly system, classified in class 29, subclass 729 (Y10T29/5313).

Inventions II and I are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed for patentability such as the moving mechanism that is distinct and moveable independently from the rotor. The subcombination, Invention I, has separate utility such as using a rotatable table.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicants traverse on the ground that the inventions are not patentably distinct, applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	
Since applicants have received an action on the merits for the originally presented or claimed invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 16-19 are withdrawn from consideration as being directed to non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicants are required to cancel the nonelected claims 16-19 or take other appropriate action.
An Office Action on the merits of Claims 1-10, 14 and 15 now follows.

An examiner’s amendment to the record appears below. Should the changes 

In the claims (filed on 04/30/21), cancel claims 16-19 due to original presentation as stated above and due to previous election without traverse on 12/01/20, while claims 1-10, 14 and 15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





May 17, 2021